Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS received on 5/13/20 has been entered.
Allowed Claims
Claims 1-20 are allowed.
The closest prior art Williamson (USPUB 20170262853) teaches formatting the received transaction information to a format complying with formatting specified by the acquiring financial institution.  The art also teaches verification of the received biometric data.

Another prior art, Chin (USPN 9996815) teaches converting the authorization request and receiving a corresponding authorization response.

However, neither those, nor other discover prior art teaches all the details present in the independent claims, especially within the context of the claimed elements and parties, to anticipate or fairly suggest the limitation of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433